Citation Nr: 0502764	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of service connection for the cause of death.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel





INTRODUCTION

The veteran served with the Philippine Guerrilla Forces from 
October 1942 to May 1945, and with the Regular Philippine 
Army from May 1945 to June 1946.  The veteran died in 
September 1991, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that the appellant had not submitted new and material 
evidence and the claim for service connection for the cause 
of death could not be reopened; and denied entitlement to 
nonservice-connected death pension benefits. 

A notice of disagreement was received in April 2003.  A 
statement of the case was issued in August 2003, and a timely 
appealed was received in August 2003.


FINDINGS OF FACT

1.  A January 1993 RO decision denied service connection for 
the cause of the veteran's death.  That decision was not 
appealed and is now final.

2.  Evidence received since the January 1993 RO decision 
denying service connection for the cause of the veteran's 
death is cumulative and redundant of the evidence of record 
at that time, and does not relate to an unestablished fact 
necessary to substantiate the claim. 

3.  The service department has confirmed that the veteran 
served with the Philippine Guerrillas from October 1942 to 
May 1945, and with the Regular Philippine Army from May 1945 
to June 1946.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO decision in January 1993, and the claim of service 
connection for the cause of death may not be reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302 (2004).  

2.  The veteran does not have qualifying service that would 
render the appellant eligible for receipt of VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107(a), 
5103A(2) (West 2002); 38 C.F.R. §§ 3.203, 3.40, 3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

In a June 2002 letter, the RO notified the appellant of the 
passage of the VA, the duties it established for the VA, the 
information and evidence needed to substantiate and complete 
her claim, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the appellant to notify the RO of any 
additional information or evidence that she wanted VA to try 
to get for her, and to send information describing any 
additional evidence, or the evidence itself, to the RO.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

It is noted that the original rating decision on appeal for 
service connection for the cause of death was issued in 
August 2002, two months after VCAA notification.  
Accordingly, the appellant received a VCAA notice prior to 
the initial rating decision denying her claim, the timing 
requirement of Pelegrini has been met, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the appellant.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  

With respect to the appeal of the denial of entitlement to 
nonservice-connected death pension benefits, the facts are 
not in dispute.  Further development of the case would not 
change the facts in this matter, and it is not the factual 
evidence that is dispositive of this appeal, but rather the 
interpretation and application of the governing statutes.

The appeal is without legal merit and the Secretary is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2) (2002); See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeals at this 
time is not prejudicial to the appellant.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Factual Background

The veteran served with the Philippine Guerrillas from 
October 1942 to May 1945, and with the Regular Philippine 
Army from May 1945 to June 1946. 

The veteran died in September 1991.  The death certificate 
lists the immediate cause of death as cardio pulmonary 
arrest, sepsis as the antecedent cause, pneumonia as an 
underlying cause, and ileo ascending resection, colostomy, 
and ileostomy as other significant conditions contributing to 
death. 

At the time of his death service-connection was established 
for pulmonary tuberculosis (PTB) which was moderately 
advanced, bilateral, and inactive, rated as noncompensable.

A January 1993 rating decision denied service connection for 
the cause of death because the evidence did not show that his 
service-connected disability was etiologically related to the 
cause of death, or that it contributed materially or 
substantially to his death, which was caused by a 
gastrointestinal problem.

Medical evidence received since the January 1993 rating 
decision denying service connection for the cause of death 
includes the following:

A July 1991 histopathology report, received in December 2000, 
which diagnosed hemorrhagic infarction with peritonitis of 
the distal ileum.

Various undated notes from St. Paul's Hospital, apparently 
from the July 1991 hospitalization, received in December 
2000, which contain diagnoses of intestinal obstruction, 
sinus tachycardia, left arterial hypertrophy, bilateral 
pneumothorax, and pulmonary tuberculosis.

An April 1990 certificate from Dr. Rene Juaneza, received in 
July 2002, which diagnosed PTB, moderately advanced, COPD, 
and chronic bronchitis.

An October 1990 certificate from Dr. Angel de Leon, received 
in July 2002, which diagnosed PTB, chronic, minimal, 
bilateral.

A September 1995 "to whom it may concern" letter from Dr. 
Malbar Ferrer, received in July 2002, which states that he 
managed the veteran's pulmonary problem from July to August 
1991 following his abdominal surgery.  He noted the veteran's 
bilateral spontaneous pneumothorax while on a ventilator and 
his subsequent discharge from the hospital upon improvement.  
He further noted that the veteran was readmitted to the 
hospital in September 1991 because of aspiration pneumonia 
and that he went into sepsis syndrome and expired.

An October 1998 medical certificate from Dr. Rene Juaneza, 
received in July 2002, which certifies that she saw the 
veteran in March and April 1998 (some five years after his 
death) and he was diagnosed as having chronic bronchitis and 
PTB, moderately advanced.

A September 2003 "to whom it may concern" note from Dr. 
Eugene Lim which attests that he treated the veteran at St. 
Paul's Hospital in July 1991 for acute mesenteric thrombosis 
secondary to arteriosclerosis and coronary artery disease.

An October 2003 "to whom it may concern" letter from Dr. 
Malbar Ferrer which notes that he attended to the veteran at 
St. Paul's Hospital in July 1991 for a spontaneous bilateral 
pneumothorax with a background chronic obstructive pulmonary 
disease, and that the veteran was weaned off a mechanical 
ventilator and was discharged with a tracheostomy tube.
 
A July 1991 diagnostic X-ray report from St. Paul's Hospital, 
received in December 2003, noted accentuated pulmonary 
markings with hazed densities at the right mid and both upper 
lungs.  The cardiac silhouette was not enlarged.  There was 
calcified aortic arch.  The diaphragm, costophrenic sulci and 
ribs were unremarkable.  There was no opaque lithiasis.  
There was gaseous distention of the intestines with no 
significant air-fluid levels.  There was no free air under 
the diaphragm.  Beginning thickening of the interserosal 
lines, degenerative osteoarthritic changes at the lumbar 
spine and intact iliopsoas lines were noted.   The impression 
was pneumonitis, right mid and both upper lung, with Koch 
etiology not ruled out; atheromatous aorta and illeus.  
Peritonitis was not ruled out.

A July 1991 diagnostic X-ray report from St. Paul's Hospital, 
received in December 2003, which noted a very slight increase 
of the densities at the right upper and left lower lung.  The 
pulmonary vascularity was more accentuated.  The heart, 
diaphragm and the rest of the cardio-pulmonary findings were 
stationary.  The impression was pulmonary congestion and/or 
pneumonia with slight progression; rule out minimal Koch, 
bilateral.

A July 1991 diagnostic X-ray report from St. Paul's Hospital, 
received in December 2003, which noted irregular and hazed 
densities scattered in both lungs.  The cardiac silhouette 
was not enlarged.  The diaphragm and ribs were unremarkable.  
There was suspicious minimal blunting of the left 
costophrenic angle, with an endotracheal tube insitu.  
Impression was moderate Koch infection, pneumonia and/or 
congestion.

A July 1991 diagnostic X-ray report from St. Paul's Hospital, 
received in December 2003, which noted the presence of free 
air along the upper lateral chest wall, bilaterally, and a 
slight increase of the densities at the lower lungs.  The 
rest of the cardio-pulmonary findings were stationary.  
Impression was consistent with pneumothorax, bilaterally, 
Koch pulmonary and/or pneumonia with slight progression.


Legal Criteria

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis of all the facts and 
circumstances surrounding the death of the veteran, 
including, in particular, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 C.F.R. § 3.312(b) (2004).

For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 156 (2004).

For the purpose of determining entitlement to various 
categories of VA benefits, the term "service" is deemed to 
include a variety of Philippine military service.  Such 
service is deemed to be "active service" only when 
certified by a service department of the Armed Forces of the 
United States.  Service department findings are binding on 
the VA for the purpose of establishing service in the U.S. 
Armed Forces. 38 C.F.R. §§ 3.40, 3.41 (2004); See Duro v. 
Derwinski, 2 Vet. App. 531, 532 (1992).

Service in the Recognized Guerilla Forces and Philippine 
Commonwealth Army prior to July 1, 1946 is qualifying service 
for compensation benefits, but not for pension or burial 
benefits. 38 U.S.C.A. § 107 (West 2002).


Analysis

New and material evidence to reopen the claim for service 
connection for the cause of the veteran's death

The appellant's claim for service connection for the cause of 
the veteran's death was denied in January 1993.  The denial 
was not appealed, and that decision is now final.  In order 
to reopen the claim, the appellant must produce evidence 
which is new and material.

To constitute new evidence, the evidence must not be 
previously of record.  Most of the evidence received 
subsequent to the January 2003 denial is, in fact, not of 
record and, accordingly, is considered new evidence.

To constitute material evidence, the evidence must, by 
itself, or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim.  Here, the unestablished facts necessary to 
substantiate the claim for service connection for the cause 
of death are a showing that the veteran's service-connected 
disability was etiologically related to the cause of death, 
or that his service connected PTB contributed materially or 
substantially to his death.

None of the medical evidence received subsequent to the 
January 1993 denial shows that the veteran's service-
connected PTB was etiologically related to the cause of his 
death, or that his service-connected PTB contributed 
materially or substantially to his death.

New and material evidence can be neither cumulative nor 
redundant.  All of the evidence received subsequent to the 
January 1993 denial is, in fact, cumulative and redundant.  
The veteran's long history of PTB, the post-operative 
bilateral spontaneous pneumothorax in July 1991 requiring the 
use of a mechanical ventilator, and the September 1991 
admission with aspiration pneumonia, are all well documented 
in the claim file and extensively discussed in the January 
1993 rating decision.

As the appellant has not submitted any evidence which is new 
and material, the claim for service connection for the cause 
of death may not be reopened.

Entitlement to nonservice-connected death pension

The Board is bound by the service department's finding that 
the veteran's service was prior to July 1, 1946, was with the 
Philippine Guerrilla Forces and with the Regular Philippine 
Army, and, as such, his entitlement to VA benefits is limited 
to those authorized by law under 38 U.S.C.A. § 107.  
Authorized benefits by virtue of such service do not include 
nonservice-connected death pension benefits.  As the basic 
eligibility criteria have not been met, the claim for 
nonservice-connected death pension benefits must be denied.




ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for the cause of death and the 
appeal is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.





	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


